Case 4:19-cv-04136-SOH-BAB Document 31                Filed 05/20/20 Page 1 of 1 PageID #: 107



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


 CHARLES SAMUEL JOHNSON, JR.                                                           PLAINTIFF

 v.                                    Civil No. 4:19-cv-04136

 SERGEANT GRIFFIE, ET AL                                                           DEFENDANTS


                                              ORDER

        Currently pending before the Court are two motions filed by Plaintiff, Charles Samuel

 Johnson, Jr.: Plaintiff’s Motion to Compel (ECF No. 28); and, Plaintiff’s Motion for Extension

 of Time to Complete Discovery (ECF No. 29). The Defendants have responded to Plaintiff’s

 Motion to Compel. (ECF No. 30).

        Having reviewed the Defendants’ Response to Plaintiff’s Motion to Compel (ECF No.

 30), the Court finds that at this time Defendants have fully responded to Plaintiff’s discovery

 requests to the extent possible. The Defendants are directed to fully supplement their discovery

 responses if photographs or additional medical records are discovered.

        Accordingly, the Court finds that Plaintiffs’ Motions (ECF No. 28, 29) should be, and

 hereby are, DENIED.

        IT IS SO ORDERED this 20th day of May 2020.

                                                              /s/ Barry A. Bryant
                                                              HON. BARRY A. BRYANT
                                                              UNITED STATES MAGISTRATE




                                                  1
